In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐3869 
DEANNE BERREY, 
                                                  Plaintiff‐Appellant, 

                                  v. 

TRAVELERS INDEMNITY COMPANY 
OF AMERICA, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Central District of Illinois. 
          No. 3:11‐cv‐03426 — Sue E. Myerscough, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 26, 2014 — DECIDED OCTOBER 22, 2014 
                ____________________ 

   Before FLAUM, MANION, and KANNE, Circuit Judges. 
    FLAUM,  Circuit  Judge.  Deanne  Berrey  was  injured  in  an 
automobile  accident  at  work.  The  at‐fault  driver,  who  did 
not work with Berrey, carried liability insurance, but the cost 
of  Berrey’s  injuries  exceeded  the  insurance  policy’s  limit. 
Berrey  received  partial  compensation  under  her  employer’s 
workers’  compensation  scheme  but,  because  her  employer 
was not legally responsible for the accident, state law granted 
2                                                      No. 13‐3869 

the  workers’  compensation  carrier  a  lien  on  any  recovery 
Berrey received from the at‐fault driver. To satisfy that  lien, 
the at‐fault driver’s liability insurer paid its full policy limit 
directly to the workers’ compensation carrier. 
     Defendant  Travelers  Indemnity  Company  of  America 
provided  underinsured  motorist  coverage  to  Berrey’s  em‐
ployer.  The  policy  covered  an  employee  injured  by  a  third‐
party tortfeasor who did not carry adequate auto insurance 
to  fully  compensate  the  employee  for  her  loss.  Pursuant  to 
this policy, Travelers paid Berrey the difference between her 
total calculated damages and the at‐fault driver’s policy lim‐
it.  Berrey  claims  that  Travelers  improperly  deducted  the  at‐
fault  driver’s  insurance  payment  from  the  total  it  owed  to 
Berrey because that payment was made directly to the work‐
ers’  compensation  carrier  rather  than  to  Berrey  herself.  She 
argues that the language of Travelers’s underinsured motorist 
policy  precludes  such  a deduction.  Because  we read  the lan‐
guage of the policy to support Travelers’s calculation and be‐
cause  Berrey’s reading would undermine  the purpose  of un‐
derinsured motorist coverage, we disagree and affirm the dis‐
trict court’s grant of summary judgment in favor of Travelers. 
                          I. Background 
    On  March  26,  2009,  Berrey,  an  employee  of  Curry  Ice  & 
Coal,  Inc.,  was  on  duty  when  her  vehicle  collided  with  an‐
other driven by Sheri A. Campbell. Campbell, who was not 
employed by Curry Ice, was found at fault for the accident. 
An  arbitral  panel  constituted  pursuant  to  an  agreement  be‐
tween Berrey and Curry Ice issued a binding opinion, which 
calculated Berrey’s total damages at $310,000, inclusive of all 
medical expenses. 
No. 13‐3869                                                                          3

    Berrey,  an  Illinois  resident,  initiated  three  independent 
proceedings  to  recover  for  her  injuries:  (1)  a  workers’  com‐
pensation claim against Curry Ice; (2) a liability claim against 
Campbell;  and  (3)  an  underinsurance  claim  against  Travel‐
ers, a Connecticut corporation which provided underinsured 
motorist  (“UIM”)  coverage  to  Curry  Ice  for  the  vehicle  that 
Berrey was driving at the time of the accident. 
    Berrey  first  received  $103,224.02  in  workers’  compensa‐
tion  benefits.1  Pursuant  to  §  5(b)  of  the  Illinois  Workers’ 
Compensation  Act,  820  Ill.  Comp.  Stat.  305,  Curry  Ice  ac‐
quired  a  workers’  compensation  lien  against  any  recovery 
that  Berrey  subsequently  obtained  from  Campbell.2  Camp‐
bell’s  liability  insurance  carried  a  policy  limit  of  $100,000, 
which  her  insurer  paid  directly  to  Curry  Ice  to  satisfy  the 
workers’ compensation lien. 

                                                 
1 This figure includes $51,535.27 in medical bills; $26,106.25 in temporary 

total  disability  benefit  payments;  and  $25,582.50  in  permanent  partial 
disability benefit payments. 
2 When an Illinois employee is injured by a third party while acting with‐

in the scope of her employment, she is entitled to workers’ compensation 
from her employer but may also sue the third‐party tortfeasor for dam‐
ages.  820  Ill.  Comp.  Stat.  305/5(b).  The  Illinois  Workers’  Compensation 
Act  grants  the  employer  a  lien  on  any  recovery  obtained  from  the  tort‐
feasor, up to the total value of the workers’ compensation benefits paid 
to the employee. Id.; see also Ullman v. Wolverine Ins. Co., 269 N.E.2d 295, 
298  (Ill.  1970)  (“[A]n  employee  who  has  received  compensation  under 
the  Act  is  required  to  reimburse  the  employer  from  any  recovery  the 
employee receives from a third party legally responsible for the employ‐
ee’s injuries.”). The purpose of the legislative scheme is to “allow[] both 
the employer and the employee an opportunity to reach the true offend‐
er while preventing the employee from obtaining a double recovery.” J.L. 
Simmons  Co.  ex  rel.  Hartford  Ins.  Grp.  v.  Firestone  Tire  &  Rubber  Co.,  483 
N.E.2d 273, 276 (Ill. 1985). 
4                                                       No. 13‐3869 

    The underinsured motorist policy issued to Curry Ice by 
Travelers (the “Policy”) carried a limit of $1 million per acci‐
dent.  Travelers  paid  Berrey  $210,000—the  difference  be‐
tween  her  total  calculated  damages  ($310,000)  and  the  pay‐
ment from Campbell’s insurer toward the workers’ compen‐
sation lien ($100,000).  
   Under  the  Policy,  which  covered  all  vehicles  owned  by 
Curry  Ice,  Travelers  agreed  to  “pay  all  sums  the  ‘insured 
[employee]’  is  legally  entitled  to  recover  as  compensatory 
damages from the owner or driver of an ‘underinsured motor 
vehicle.’” Any recovery is subject to the following limitations: 
       D. Limit of Insurance … . 
           2.  Except  in  the  event  of  a  “settlement 
           agreement,”  the  Limit  of  Insurance  for  this 
           coverage shall be reduced by all sums paid 
           or payable: 
              a.  By  or  for  anyone  who  is  legally  re‐
              sponsible,  including  all  sums  paid  un‐
              der this Coverage Form’s Liability Cov‐
              erage. 
              b. Under any workers’ compensation, 
              disability benefits or similar law … .  
           4.  No  one  will  be  entitled  to  receive  dupli‐
           cate  payments  for  the  same  elements  of 
           “loss”  under  this  Coverage  Form  and  any 
           Liability Coverage Form. 
    Berrey claims that, according to these provisions, Travel‐
ers owes her an additional $100,000. She first argues that the 
language of Section D.2 permits only a reduction in the policy 
No. 13‐3869                                                             5

limit (here, $1 million) equal to workers’ compensation bene‐
fits  paid,  not  a  reduction  in  the  amount  due  if  the  insured’s 
claim falls below the policy limit. Berrey also contends that, 
under  Section  D.4,  she  never  “receive[d]”  the  $100,000  pay‐
ment  from  Campbell  because  it  was  paid  directly  to  Curry 
Ice  to  satisfy  the  workers’  compensation  lien;  therefore,  she 
would  receive  no  impermissible  “duplicate  payment[]”  if 
Travelers were to pay her an additional $100,000. 
    The district court rejected these arguments and awarded 
summary  judgment  to  Travelers,  determining  that  the 
$210,000  UIM  payment  fulfilled  Travelers’s  obligations  un‐
der  the  Policy.  The  court  also  denied  Berrey’s  subsequent 
motion  to  alter  or  amend  the  judgment,  emphasizing  that 
Berrey  received  the  benefit  of  the  $100,000  paid  by  Camp‐
bell’s  insurer  toward  the  workers’  compensation  lien  and 
that awarding Berrey an additional $100,000 would therefore 
constitute a prohibited double recovery. Berrey appeals. 
                              II. Discussion 
    We review a district court’s award of summary judgment 
de  novo.  O’Leary  v.  Accretive  Health,  Inc.,  657  F.3d  625,  630 
(7th Cir. 2011). Because our jurisdiction is based on diversity 
of  citizenship,  the  resolution  of  substantive  issues  is  gov‐
erned by the applicable state law. Aeroground, Inc. v. Center‐
Point Props. Trust, 738 F.3d 810, 813 (7th Cir. 2013). The par‐
ties agree that Illinois law applies. 
     The Illinois Supreme Court has noted that the underlying 
purpose  of  underinsured  motorist  coverage  is  to  “place  the 
insured in the same position he would have occupied if the 
tortfeasor  had  carried  adequate  insurance.”  Phoenix  Ins.  Co. 
v.  Rosen,  949  N.E.2d  639,  646  (Ill.  2011)  (citation  and  internal 
6                                                              No. 13‐3869 

quotation marks omitted). The legislative history  of  §  143a‐2 
of  the  Illinois  Insurance  Code,  215  Ill.  Comp.  Stat.  5,  which 
establishes the parameters of UIM coverage, confirms that it 
serves  to  “fill  the  gap  between  the  claim  and  the  amount 
available from the underinsured.” Sulser v. Country Mut. Ins. 
Co.,  591  N.E.2d  427,  430  (Ill.  1992)  (quoting  81st  Gen.  As‐
semb., House Proceedings 44–45 (Ill. 1980)). UIM coverage is 
not  intended to permit an injured employee to collect more 
than  she  would  have  been  entitled  to  receive  from  the  tort‐
feasor alone. 
    Here,  if  Campbell  had  carried  liability  insurance  in  the 
amount  of  $310,000  (Berrey’s  total  damages)  rather  than 
$100,000,  Campbell’s  policy  would  have  fully  compensated 
Berrey  for  her  loss.  Of  that  hypothetical  $310,000  insurance 
payment, $103,224.02 would have been paid to Curry Ice to 
satisfy  the  workers’  compensation  lien  and  the  remainder 
($206,775.98)  would  have  gone  to  Berrey.  In  reality,  Berrey 
has  $210,000  (the  UIM  payment  from  Travelers)  in  her pos‐
session,  and  the  workers’  compensation  lien  has  been  satis‐
fied via the $100,000 payment from Campbell’s insurer.3 She 
is therefore already in a marginally better position than she 
would have occupied had Campbell carried adequate insur‐
ance.  Awarding  Berrey  an  additional  $100,000  would  leave 
her  with  $310,000  in  pocket,  plus  the  $103,224.02  she  re‐
ceived in workers’ compensation benefits, for a total of over 

                                                 
3  Although  the  $100,000  payment  from  Campbell’s liability  insurer  was 

slightly  lower  than  the  total  value  of  workers’  compensation  benefits 
Berrey  received  ($103,224.02),  the  lien  was  nevertheless  deemed  fully 
satisfied.  The  workers’  compensation  lien  operated  only  against  pay‐
ments  Berrey  recovered  from  Campbell  and  the  outstanding  balance 
($3,224.02) exceeded Campbell’s policy limit. 
No. 13‐3869                                                           7

$413,000 in damages—an unmerited windfall that far exceeds 
the  arbitral  panel’s  damages  calculation.  To  permit  such  a 
double recovery would flout the stated purpose behind Illi‐
nois’s underinsured motorist coverage scheme. 
    The  plain  meaning  of  the  Policy  language  also  contra‐
dicts Berrey’s position. Illinois law requires us to interpret an 
insurance  policy  as  a  whole,  taking  into  consideration  the 
type of insurance purchased, the overall purpose of the con‐
tract, and the nature of the risks involved. Am. States Ins. Co. 
v. Koloms, 687 N.E.2d 72, 75 (Ill. 1997). The policy’s language 
must be construed according to the general rules of contract 
interpretation:  so  long  as  the  language  is  unambiguous,  it 
will be enforced as written, but only to the extent that it does 
not contravene public policy. Hobbs v. Hartford Ins. Co. of the 
Midwest,  823  N.E.2d  561,  564  (Ill.  2005).  In  the  event  of  an 
ambiguity,  the  policy’s  terms  should  be  construed  strictly 
against  the  drafter  (here,  Travelers).  Am.  States  Ins.  Co.,  687 
N.E.2d at 75. However, a policy will be considered ambigu‐
ous only where its language is subject to more than one rea‐
sonable interpretation—we “will not strain to find an ambi‐
guity where none exists.” Hobbs, 823 N.E.2d at 564. Consid‐
ered in the context of the Policy as a whole, we conclude that 
the  language  of  Section  D.4  is  susceptible  to  only  one  rea‐
sonable interpretation. 
    As an initial matter, Berrey correctly points out that Sec‐
tion D.2 refers specifically to policy limits—that is, the max‐
imum  amount  of  underinsurance  available—not  the  pay‐
ment due on a claim whose value is less than the applicable 
policy limit. Because here the $1 million policy limit is signif‐
icantly  higher  than  Berrey’s  total  damages  ($310,000),  the 
8                                                                   No. 13‐3869 

question  of  limit  reductions  is  irrelevant  and  Section  D.2  is 
inapplicable.4 
    Instead,  Section  D.4  is  determinative.  It  specifies,  “No 
one  will  be  entitled  to  receive  duplicate  payments  for  the 
same  elements  of  ‘loss’  under  this  Coverage  Form  and  any 
Liability  Coverage  Form.”  Berrey  contends  that  this  provi‐
sion  is  not  implicated  because  she  never  “receive[d]”  the 
$100,000  payment  from  Campbell’s  insurer.  Because  that 
amount was paid directly to Curry Ice to satisfy the workers’ 
compensation  lien,  as  opposed  to  being  paid  first  from 
Campbell’s insurer to Berrey and then from Berrey to Curry 
Ice,  she  claims  that  the  requested  $100,000  from  Travelers 
would not constitute a duplicate payment. 
     However,  the  simple  act  of  cutting  out  the  middleman 
cannot  alter  the  conclusion  that  Berrey  “receive[d]”  Camp‐
bell’s payment within the meaning of Section D.4. Although 
the  $100,000  was  not  paid  directly  to  her,  she  obtained  the 
full benefit of that payment in its satisfaction of the workers’ 
compensation  lien.  Had  Campbell  made  the  $100,000  pay‐
ment directly to Berrey, Berrey would have been obligated to 
apply  that  payment  toward  the workers’ compensation lien 
herself.  See  Sulser,  591  N.E.2d  at  428.  Further,  according  to 
Illinois  law,  Campbell’s  insurer  would  have  risked  liability 

                                                 
4  The district court found that although Section D.2 explicitly refers only 

to  policy  limits,  when  read  together  with  Section  D.4,  it  “clearly  [is] 
meant to allow a setoff of any amounts recovered in workers’ compensa‐
tion  benefits  by  the  insured.”  Berrey  v.  Travelers  Indem.  Co.  of  Am.,  917 
F Supp. 2d 873, 881 (C.D. Ill. 2013). While this may be a plausible reading 
of  the  Policy,  we  need  not  strain  the  text  of  Section  D.2  to  extend  to 
claims like Berrey’s, where policy limits are not at issue. 
No. 13‐3869                                                           9

under the lien if it had not paid the $100,000 directly to Cur‐
ry  Ice.  Under  the  Illinois  Workers’  Compensation  Act,  once 
an insurer receives notice of a workers’ compensation lien, it 
may  not  enter  into  a  settlement  agreement  with  an  injured 
employee  without  the  consent  of  her  employer.  See  820  Ill. 
Comp.  Stat.  305/5(b) (“No  release  or  settlement  of  claim  for 
damages by reason of [employee’s injury by a third party] … 
shall be valid without the written consent of both employer 
and employee … .”); see also Hartford Accident & Indem. Co. v. 
D.F. Bast, Inc., 372 N.E.2d 829, 833 (Ill. App. Ct. 1977). 
    Given the structure of the Illinois workers’ compensation 
scheme,  the  fact  that  Campbell’s  insurer  paid  the  $100,000 
directly  to  Curry  Ice—presumably  as  a  matter  of  conven‐
ience—had  no  practical  effect  on  the  amount  that  Berrey 
walked away with at the end of the day. To hold, based on a 
mere technicality, that Berrey did not “receive” the $100,000 
payment  would  be  to  unreasonably  interpret  Section  D.4, 
and  Illinois  law  permits  us  to  consider  only  reasonable  in‐
terpretations  of  insurance  policy  language.  See  Hobbs,  823 
N.E.2d at 564. 
    Berrey relies almost exclusively on the Illinois Appellate 
Court opinion, Roberts v. Northland Insurance Co., 685 N.E.2d 
371  (Ill.  App.  Ct.  1997),  overruled  on  other  grounds  by  705 
N.E.2d 762 (Ill. 1998), to support her reading of the term “re‐
ceive.” In Roberts, the court calculated the amount by which 
UIM coverage providers could reduce their policy limits via 
a  setoff  of  workers’  compensation  benefits  paid.  At  first 
glance,  the  facts  appear  similar  to  those  of  the  instant  case: 
Roberts  was  injured  on  the  job  by  an  underinsured  third‐
party  tortfeasor  and  was  partially  compensated  for  his  loss 
through  a  combination  of  workers’  compensation  benefits, 
10                                                              No. 13‐3869 

the tortfeasor’s liability insurance, and underinsured motor‐
ist  coverage.  Id.  at  372.  The  applicable  policy  provisions  al‐
lowed  the  UIM  coverage  providers  to  reduce  their  policy 
limits  by  amounts  received  both  from  workers’  compensa‐
tion  and  from  the  tortfeasor.  Id.  Roberts’s  total  estimated 
damages were in excess of $1 million. 705 N.E.2d at 763. He 
received $246,114.26 in workers’ compensation benefits. 685 
N.E.2d at 372. The tortfeasor’s liability coverage, which was 
limited to $50,000, was applied directly to the workers’ com‐
pensation lien. Id. at 374. At issue was whether the UIM pro‐
viders could deduct $246,114.26 from their policy limits as a 
setoff  for  workers’  compensation  benefits  paid  or  whether 
they  were  limited  to  a  deduction  of  only  $196,114.26—the 
difference  between  the  workers’  compensation  benefits  and 
the $50,000 payment from the tortfeasor.  
    In  holding  that  a  deduction  of  only  $196,114.26  was  ap‐
propriate,  the  court  concluded  that,  because  Roberts  “did 
not actually recover the $50,000” from the tortfeasor but ra‐
ther, that amount was applied directly to the workers’ com‐
pensation lien, the trial court did not err in denying a setoff 
for the full $246,114.26.5 Id. 

                                                 
5  The Roberts court noted that after the tortfeasor’s $50,000 payment was 

applied  to  the  workers’  compensation  lien,  the  workers’  compensation 
benefits were “reduced by the $50,000 received from [the tortfeasor], for 
a net benefit of $196,114.26.” 685 N.E.2d at 372. This calculation of “net” 
benefits  is  questionable.  The  $50,000  payment  may  have  reduced  the 
amount of the lien that Roberts’s employer obtained against the tortfea‐
sor, but it did not alter the value of the benefits themselves. Whether we 
calculate  the  benefits  Roberts  received  as  $246,114.26  from  workers’ 
compensation  or  as  $196,114.26  from  workers’  compensation  plus 
$50,000 from the tortfeasor’s liability insurer, the fact remains that Rob‐
erts  received  tangible  benefits  totaling  $246,114.26,  which  perhaps  the 
No. 13‐3869                                                                                             11

    Although  on  appeal,  the  Illinois  Supreme  Court  did  not 
directly address the question of whether Roberts received the 
$50,000  payment  from  the  tortfeasor’s  insurance  carrier,  the 
court  noted  in  its  recounting  of  the  factual  history  that  the 
tortfeasor’s liability insurer had “paid [Roberts] $50,000 pur‐
suant  to  [the  tortfeasor’s]  policy.”  705  N.E.2d  at  763.  This 
phrasing casts doubt on the appellate court’s conclusion that 
Roberts did not “recover” that payment. As the district court 
below  correctly  observed,  “Nothing  in  the  Illinois  Supreme 
Court’s  opinion  reflects  the  Illinois  Appellate  Court’s  ‘find‐
ing’ that [Roberts] never received $50,000 from the tortfeasor 
because  it  was  applied  to  the  workers’  compensation  lien.” 
Berrey  v.  Travelers  Indem.  Co.  of  Am.,  No.  11‐3426,  at  10–11 
(C.D. Ill. Nov. 20, 2013). 
    Further, regardless of whether we must accept the appel‐
late  court’s  characterization  of  the  tortfeasor’s  insurance 
payment,  Roberts  is  not  controlling  here.  Roberts  dealt  with 
reductions  in  policy  limits  rather  than  in  amounts  due. 
There, the court grappled with the limits of coverage under a 
UIM  policy  where  the  plaintiff’s  actual  damages  exceeded 
any  potentially  applicable  policy  limit.  Roberts’s  actual 
damages  totaled  more  than  $1  million  while  the  available 
UIM coverage was limited to $820,000, before any deductions 

                                                                                                             
UIM insurers should have been permitted to offset. Contrary to the sug‐
gestion of the district court below, a deduction in that amount would not 
have constituted an impermissible double setoff. 
     The  Illinois  Supreme  Court  partially  overruled  Roberts,  see  705 
N.E.2d  762,  but  did  not  analyze  the  correctness  of  the  appellate  court’s 
arrival at the $196,114.26 figure. However, irrespective of the accuracy of 
the  Illinois  Appellate  Court’s  reasoning,  Roberts  presented  a  distinct  set 
of facts and, as a result, does not govern here. 
12                                                      No. 13‐3869 

for  workers’  compensation  benefits  received  or  payments 
made by the tortfeasor. 685 N.E.2d at 372. Given a maximum 
limit  less  than  the  total  amount  of  Roberts’s  damages,  the 
Roberts court faced a situation where, no matter how strict its 
ruling  on  setoffs, Roberts would remain undercompensated 
for  his  loss.  Whatever  the  reasoning  of  the  Roberts  court’s 
denial  of  the  $50,000  setoff,  that  denial  simply  ensured  that 
less  of  Roberts’s  damages  went  unpaid—it  did  not  create  a 
scenario  that  placed  Roberts  in  a  better  position  than  he 
would  have  occupied  had  the  tortfeasor  carried  liability  in‐
surance sufficient to compensate him for his loss. The court’s 
refusal  to  allow  the  $50,000  UIM  limit  reduction  did  not 
permit Roberts a double recovery. 
   By  contrast,  Travelers’s  UIM  insurance  policy  carries  a 
limit  of  $1  million—an  amount  that  far  exceeds  any  actual 
damages Berrey incurred. To refuse to consider the $100,000 
payment from Campbell’s insurer as an amount that Berrey 
“receive[d]”  would  lead  to  an  impermissible  double  recov‐
ery, leaving Berrey better off than she would have been had 
Campbell  possessed  sufficient  insurance.  The  Roberts  court 
faced no such contravention of the purpose underlying UIM 
coverage. As a result of this crucial distinction, Roberts does 
not bind us here. 
                            III. Conclusion 
   For the foregoing reasons, we AFFIRM the district court’s 
grant of summary judgment in favor of Travelers.